Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-5 is the inclusion of the limitations of a printer that includes wherein the controller is configured to control the feeding portion to feed the label paper by a constant length that is set in advance with respect to a predetermined diameter of the label roll so that a cutting operation by the cutter portion is performed at a position past a bent portion that is generated when the diameter of the label roll is larger than the predetermined diameter if a feeding operation for the label paper meets a predetermined condition set in advance. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US 2018/0282103) discloses a printing system having a first medium conveyance section and a second medium conveyance section that convey a medium including a plurality of medium sheets. a printing section that performs printing on the medium, a slack generator that permits generation of slack of the medium, a calculator that calculates a substantial conveyance speed of the medium by the first medium conveyance section, on a basis of a length of a single medium sheet and a speed determinator that sets a conveyance speed of the medium by the second medium conveyance section. Idehara et al. (US 8979236) disclose an image forming apparatus having a media roll, an image forming device, a conveyance unit, and a controller. In the roll, a printing medium having an adhesive face and no separation sheet on the adhesive face is wound in a roll shape. In pulling back the medium to the roll, the controller sets a linear velocity of the roll to be not lower than a linear velocity of a conveyance rotator of the conveyance unit. The controller controls a velocity difference between the roll and the rotator.  Nakano et al. (US 2014/0253623) discloses an image forming apparatus having an image forming device, a conveyance unit, a correction unit, and an attitude controller. The image forming device forms an image on a printing medium. The correction unit corrects an attitude of a leading edge of the printing medium sent out from the conveyance unit. The attitude controller controls correction of the attitude of the leading edge of the punting medium. The attitude controller determines whether or not the correction of the attitude of the leading edge of the printing medium is to be performed, and causes the correction unit to perform the correction when the attitude controller determines that the correction is to be performed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853